Citation Nr: 1341988	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-27 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include depression and panic disorder manifesting with alcohol abuse.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a bilateral hearing loss disability.  

4.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	C. Loiacono, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1970 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared at a Travel Board hearing in August 2013.  A transcript is associated with the claims file.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The issues of entitlement to service connection for a low back disorder, for bilateral hearing loss, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Evidence received since the last final decision of record, which denied service connection for an acquired psychiatric disability manifesting with alcohol abuse, relates to a previously unestablished fact necessary to substantiate the claim for service connection.  

2.  The Veteran's acquired psychiatric disability, inclusive of panic disorder and depression and manifesting with alcohol abuse, is causally related to symptoms first experienced in active military service.  


CONCLUSIONS OF LAW

1.  New and material having been received, the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Service connection for an acquired psychiatric disability is warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's initial claim for psychiatric symptoms was posited as a claim for a nervous condition manifesting with alcohol abuse.  In a September 1982 rating action that was unappealed, the RO denied service connection on the basis of finding that the Veteran did not experience an acquired psychiatric disability for which service connection could be granted.  Rather, the RO concluded that the Veteran manifested a personality disorder with alcohol abuse, and that regulations prohibited the award of service connection for the former, with the latter diagnosis being solely the result of the Veteran's willful misconduct (termed "vicious habits").  The Veteran did not appeal this determination, and the decision is final.  

The Veteran has now come forth with his current claim, alleging that new and material evidence exists so as to warrant a reopening of his claim for service connection for an acquired psychiatric disability.  In so doing, the Veteran has submitted numerous VA clinical records which show ongoing mental health treatment for panic disorder, and there is both a 2009 VA opinion and a 2011 private opinion which assess panic disorder as associated with manifestations noted in the service treatment records.  These records are new, in that they were not of record at the time of the 1982 denial, and they are certainly material, in that they provide evidence that is pertinent to establishing both a diagnosis and a potential etiology to service of a current acquired psychiatric disability.  That is, the evidence pertains to an unestablished fact needed to substantiate the underlying claim for service connection.  Accordingly, the claim is reopened.   See 38 C.F.R. § 3.156.  

Service Connection

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For psychoses, the continuity of symptoms is, in itself, sufficient to establish service connection, and, should any psychoses first manifest to a compensable degree within the first post-service year, it will be presumed to have originated in active service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.304, 3.307, 3.309.  

The Veteran contends that he developed an acquired psychiatric disability as a result of his military service.  

Service treatment records do indicate a noted complaint of "nervous trouble" at his separation physical examination in August 1975; however, he was found to be within normal limits with regard to psychiatric functioning.  The in-service examiner noted that the Veteran did take medication to control depression.  There are treatment records from 1982 and 1983 of record which show that the Veteran had several attempts at alcohol rehabilitation in the years fairly proximate to his service discharge. 

In connection with his claim, the Veteran was afforded a VA examination in September 2009.  In the associated report, the examining psychiatrist noted that there were no psychiatric symptoms prior to the Veteran's deployment to Korea in 1971, and that symptoms were reported upon separation from the service.  The examiner noted that the Army did not provide adequate disposition as to the reported symptoms at the time they were noted, and noted that these in-service manifestations represented panic disorder and major depressive disorder, with associated alcohol abuse, which has persisted until the present.  Based on what was reported in service, and on the examiner noting the Veteran to be a credible historian, the examiner stated that current depression and panic disorder are "the same conditions which he manifested and for which he sought medical attention while on active duty with the Army."  With respect to alcohol abuse, the examiner noted that it "is considered secondary to his two primary psychiatric disorders, relative to repeated attempts to self-regulate panic attacks and chronic depression since 1971."  

In addition, the Veteran also submitted a private medical opinion, dated in November 2011, which assessed panic disorder, social anxiety and major depressive disorder.  Severe recurrent alcohol abuse was noted as a manifestation of the disability picture as a "coping mechanism" to deal with "the first three psychiatric conditions."  While the Veteran's noted complaints of first experiencing mental health symptoms following deployment to Korea were noted, there isn't specific reference to anything in the service treatment records.  Nonetheless, this examiner did opine that it is at least as likely as not that the acquired psychiatric disability picture was caused by military experiences.  The examiner further noted that the psychiatric disability prevented work on a "sustained basis"; however, there was no rationale associated with this opinion.  

Essentially, the Board notes that the Veteran did complain of psychiatric symptoms while on active duty, and that the VA examiner used this as a rationale to note that current psychiatric problems had causal origins in service.  Alcoholism, in itself, is something for which service connection cannot be granted; however, by all accounts, the alcoholic manifestations in the Veteran are part and parcel of a larger, acquired psychiatric disability picture that is capable of service connection.  While the 2011 opinion is a bit conclusory in its rationale, the 2009 VA opinion fully considered the evidentiary record as well as the Veteran's current psychiatric status.  The opinion is well-rationalized, and is uncontroverted, with the 2011 opinion serving to buttress its conclusions.  Accordingly, the Board can conclude that the Veteran's current panic and depressive disorder was first manifest on active duty following return from Korean service, and that it remains present to this day.  As this is the case, the requirements for service connection have been met, and the claim will be granted.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability is reopened.

Entitlement to service connection for an acquired psychiatric disability, to include depression and panic disorder manifesting with alcohol abuse, is granted.  


REMAND

The Veteran contends that he currently experiences a back disorder and bilateral hearing loss as a consequence of his active service.  Specifically, he attributes degenerative disc disease to a fall experienced in service or, alternatively, to lengthy periods spent driving a truck in service.  With respect to his alleged hearing loss disability, he attributes the disorder to noise exposure in active service.  

There is no indication of either a low back disability or of bilateral hearing loss in the service treatment records.  The Veteran's military occupational specialty (MOS) was that of a truck driver, and thus his allegations regarding repeated traumas to the back while driving are credible.  While there is no specific mention of a back injury in service, there is some evidence of orthopedic injury occurring in December 1974 that produced knee pain with no apparent sequelae.  Further, the Veteran's presence in truck cabins would, by necessity, include exposure to loud engine noises, and thus, the alleged in-service noise exposure is conceded.  

There is mostly a dearth of evidence regarding post-service back treatment; however, in a clinical note of August 2010, a VA provided did note that thoracic surgery was performed in 2003 as a result of an "on-the-job" injury.  It was not specified as to if that injury was related to military or to post-service work functions (the Veteran has testified to working as a truck driver in his post-service career).

In September 2009, the Veteran was afforded a VA audiometric examination.  In the associated report, the examining audiologist diagnosed bilateral sensorineural hearing loss.  With respect to etiology, the examiner, simply, determined that as hearing acuity was documented to be normal at service entrance and separation, that it was less likely as not that current hearing loss was caused by in-service noise exposure.  

The mere lack of documentation in the service records is not, in itself, a sufficient rationale for which to base a medical opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Further, when VA undertakes a responsibility to offer an examination, it must ensure that the opinion provided is adequate to resolve the issue on appeal.  As the 2009 examination report is based solely on the lack of documentation of hearing problems in service, it is not adequate, and thus, efforts must be made to afford a comprehensive VA examination prior to an adjudication of this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the claimed low back disability, as there is evidence of some sort of work-related injury to the back which has necessitated surgery, and as the Veteran did, as he reports, engage in work as a truck driver both in service and out, there is raised a potential linkage between in-service trauma and current back disablement.  As there has, as of yet, been no examination offered to address this, it is ordered that the Veteran be provided one addressing the nature and etiology of any current back disability that may be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claimed TDIU, as the claims for service connection for hearing loss and a back disability require additional development, the adjudication on this issue (which is inextricably intertwined) is deferred until the actions directed above have been completed.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  

2.  Schedule the Veteran for comprehensive VA audiological and orthopedic examinations with appropriate examiners for the purposes of determining the nature and etiology of any current hearing loss and back disabilities.  In this regard it is asked: 

a) Is it at least as likely as not (50 percent probability or greater) that a bilateral hearing loss disability had causal origins in service, to include as a result of in-service noise exposure as a truck driver.    

b) is it at least as likely as not (50 percent probability or greater) that any current back disability, to include alleged degenerative disc disease necessitating back surgery, had causal origins in service, to include as a result of any repeated traumas to the spine as a truck driver (or as a result of any fall in-service).    

With respect to both examinations, the examiner must provide a rationale with all conclusions reached, and both are reminded that a mere statement of a lack of documentation of symptoms in the service treatment records is not, in itself, a sufficient rationale.  

3.  Following the directed development, the RO must conduct a de novo review of the claims for service connection on the merits.  Should the claims be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


